.




                                   The Attorney General of Texas
JIM MATTOX                                        April 23, 1986
Attorney General


    Supreme Court Building         Hr. Allen Parker, Sr.               Opinion   No.   .JM-483
    P. 0. BOX 12549                Cimmiseimer
    Austl”. TX. 79711. 2549        Tsxas Departmentc~f'Labor and       Be: Conatltutionalityof article
    51214752501                       Standards                        6687-9a. V.T.C.S., and related
    Telex 8101874.1387
    Telecopier 51214750266
                                   P. 0. Box 12157                     questions
                                   Austin,Texas 71iill
    714 Jackson. Suite 700         Dear Mr. Parker:
    Dallas. TX. 752024508
    214l742.9944
                                       You ask seve::alquestionsabout the Vehicle StorageFacilityAct,
                                   article 6687-98, V.T.C.S., which was anacted by the Sixty-ninth
    4824 Alberta Ave.. Suite 180   Legislature. The act authorizes the Texas Department of Labor and
    El Paso, TX. 79905.2793        Standards to "isme licenses to operate vehicle  storage facilities"
    915633.3494                    and to "adopt rules establishingrequirementsfor the licensingcf
                                   persons to operatevehicle storage facilitiesto ensure that licensed
    1001 Texas, Suite 700
                                   storage facilitiesmaintainadequate standardsfor the care of stored
    Hou~)ton. TX. 770023111        vehicles." V.T.C.S.art. 6687-9a;§4.
    7t3n23-59S9
                                       Your first questionconcerusthe "local option"provisionof the
                                   act. ~Section13(a) of the act provides:
    606 Broadway, Suite 312
    Lubbock, TX. 79401.3479
    W&747-5239                                  The governingbody of a city by ordinancemay
                                             provide that this article and rules adoptedunder
                                             this articledo not apply inside the limitsof the
    4209 N. Tenth, Suite B
    McAlleri, TX. 78501-1685
                                             city.
    Slau92-4547
                                   Iu regard to that provisionyou ask whether
    2M) Main Plaza, Suite 400                the ordinance adopted by a city pursuant to
    San Antonio, TX. 702052797
    512l2254181
                                             article,6687-9a(13)must be as stringentas that
                                             article.or rules and regulationsadopted by the
                                             Texas I'epartment
                                                             of Labor and Standards.
    An Equal Opportunity!
    Affirmatlve Action Employer        Your question assmes that the act requiresa city to adopt an
                                   ordinance regulating vehicle storage facilities if it chooses to
                                   sxsmpt itself frontregulationunder article6687-9a. The act does not
                                   require cities to do so. It simply authorizesa city to adopt an
                                   ordinance that snakesarticle 6687-9a inapplicableinside the citp
                                   limitsof that c:.ty.




                                                             p. 2215
Mr. Allen Parksr, Sr. - Page 2    (JM-483)




    You also ask about 1:he constitutionalityof section 13(a).
Although the question Is ,a difficultone, we conclude chat section
13(a) is unconstitutionalunder article I, section 28. of the Texas
Constitution,which providc,s:

             No power of mapending laws in this State shall
          be exercisedexceptby the Legislature.

     In 1915 the Supremehurt held that a statute authorizingvoters
to decide whether the operationof a pool hall would be a criminal
offense in a particularcounty violated article I, section 28. Rx
parte Mitchell, 177 S.W. 9,53(Tex. 1915). The court held that the
statutewculd permit the voters ic a county to suspecd a general law
that allowed the licensingof pool halls. @cord, I.ylev. State, 193
S.W. 680 (Tex. Grim. App. 1917). See also Brown Cracker & Candy Co.
v. City of Dallas, 137 S.W. 342 (Tex. 19'
                                        m . (citv
                                               _ ordinanceoermittina
houses of prostitution tunconstitutionally     suspended state
                                                          -     1s;
prohibitingthem).

     'sinceFXtcbell. hoverer,  the courts have upheld a nuwhcr of
statutesallowiaa politicalsubdivisionsto choose whether to accent
the provisionsof-a geusral law. See City of Fort Worth v. Fire
Departmentof City of Fort         , 2rS.W.2d 347 (Tex. Civ. App. -
Fort Worth 1948). aff'd    w,     rev'd in part on other grounds,217
S.W.2d 664 (Tex. lm(uri;eld     statutethat allows voters of citv to '
accept the provisionsof a :general law pemitting cities to provibea
police and firemen'scivil servicesystem);Reynoldsv. Dallas County,
203,S.W.2d 320 (Tex. Civ. App. - Amarillo 1947, no writ) (upheld
statute that authorizes county comissioners courts to adopt
provisionsof voting machinelaw); RosebudIndependentSchoolDistrict
v. Richardson,2 S.W.2d 5'13(Tex. Civ. App. - Austin 1928, no vrit)
(upheldstatutethat allowr,  county schooltrusteesto chaoge the lines
of legislativelycrsateds&o01 districts);Sullivanv. Roach-Mani=
Paving Co. of Texas, 220 S.W. 444 (Tcx.Civ. App. - San Antonio 1920,
Wit dism'd) (upheldststum:that authorizescity to accept urovisious
of street improvementstilrute);   see also Attorney Gene&l Opinion
MW-11 (1979) (statuteis constitutional  that exempts automobilesfrom
ad valorem taxation exceptwhere local taxing jurisdictionschoose to
impose a tax on automobiler~).

        For several rsasons,we do not think that the cases cited above
controlthe issue before us. Those cases are based on a rule that is
consideredan exceptiontc'the generallanguageof limitationin the
constitution.     See Reynol53, 203 S.W.2d at 324; see also Attorney
General Opinions-11        ('1979). That exception  avolics  when the
leglslatur; has given a municipalitythe- autboriti to determine
whether a general LtLt2r:e shall        becone effective within the
jurisdictionof the munic:lpality   in situationsin which it would be
impossiblefor the 1egisLztureto determinewhether the benefits of


                                 p. 2216
Mr. Allen Parker,Sr. - Page 2’ (J&483)




                              in that municipality. Reynolds, 203
the general statute are aeedfrti
S.W.Zd at 324. That axcepritmdoes not apply here. Article 6687-Ya
providesfor the licensingof operatorsof vehicle storagefacilities.
The purpose underlying arti~zle6687-Ya Is to ensure that storage
facilities maintain adequate standards for the care of stored
vehicles. V.T.C.S. art. 66:37-Ya,54. We see no reason why the
standards or the need for standardsshould vary from city to city.
Therefore,the rationaleof Reynoldsand similar cases does not apply
in this instance. Where t:hs exception set out in Reynolds Is
inapplicable,we think the general rule of unconstitutionality   in
Hitchellmust apply.

     Also, Reynolds and the other cases cited above uphaltistatutes
creating a situationin which the voters or the governingbody of a
political subdivision could choose whether or not the pcliticsl
subdivision itself wculd exercise certain powers provided for by
general law. Article 6687-98, in contrast, presents a situationin
which the governingbody of ,acity may decide that an administrative
agency may not exercisepowers:provided for by generallaw within the
city limits of the city. We do not think that the authorityof a city
to limit the power of a stat,eadministrativeagency can be justified
on the basis of cases that a:ll.ow
                                politicalsubdivisionto limit their
own power, particularlyeln~ those cases are an exception to the
general rule of unconstitutionality.Consequently,it is our opinion
that section 13(a)of article6687-9sis unconstitutional.

      We also hold that the,unconstitutionalprovision of article
 6687-Ya is severablefrom the rest of the statute. An unconstitu-
 tional provisiondoes not runder an entire enactmentvoid unless it
 appears that the legislaturewould not have enacted the statute
without the unconstitutlonslprovision or unless the statute is
 unworkable without the unconstitutionalprovision. Harris County
.Water Control & ImprovementJistrict No. 39 v. Albright,263 S.W.2d
 944, 947 (Tex. 1954). The Local optionsprovisionof article 66S7-Ya
 is not the centerpieceof thlcstatute,so it does not appear that the
 legislaturewould not have truactedarticle 6687-9awithout the local
 option provision. Also, the regulatoryscheme providedfor by article
 6687-Ya can certainlybe executedwithout the provisionthat allows
 cities to exempt themselvesfrom the regulatoryscheme. Therefore,
 the rest of article6687-Ya:Lsvalid.

     Tour secondquestionis whether the Texas Departmentof Labor and
Standards may adopt a fee schedule governing the amount vehicle
storage facilitiesmay charge for storage. Rules promulgatedby an
administrativeagency must 1~ within the granted power and "may cot
ie?poseadditionalburdens,cxditions, or restrictfoosin excessof or
lcccasisttrtt
            with statutory;:rovisic~b.” Eexar CountyFail Eond
                                                         ----Board
v. Ceckard,604 S.W.2d214, 216 (Tex.Civ.-App.- San Antonio IYEC, no
writ). Article 6687-?a g:ivesthe department authority to issue



                                p. 2217
Mr. Allen Parker,Sr. - Page 4 (JM-483)




licensesto personswho opcratl?stcragcfacilitiesand to make various
rules regardinglicensing. 11:gives the departmentno authorityto
regulate the fees charged by storage facilities. Therefox;. the
departmentmay not adopt a fee schedulegoverningthe amount storage
facilitiesmay charge.

                             SlJ M M A R Y

             Article6687-Ya,mction 13(a),V.T.C.S.,which
          allows cities to       exempt themselves from
          applicationof the provisionsof article6687-96,
          is unconstitutional, The Texas Department of
          Labor and Standardsmay net adopt a fee schedule
          governing the ~IDOCGL vrhicir storage facilities
          my chargefor storage.




                                       s bJt+
                                         Very ruly your



                                         JIM
                                              A
                                                RATTOX
                                         AttorneyGeneralof Texas

JACK HIGRTOWXR
First AssistantAttorney   General

MARY KELLER
ExecutiveAssistantAttorney   Galera

ROBXRT GRAY
SpecialAssistantAttorneyGenrral

RICK GILPIN
Chairman.OpinionCommittee

Preparedby SarahWoelk
AssistantAttorneyGeneral




                                    p. 2218